UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-2725



SANTOS DE JESUS HENRIQUEZ PARADA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION      SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-073-338)


Submitted:   March 18, 2003                 Decided:   April 28, 2003


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles D. Yates, Rockville, Maryland, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Julia K. Doig, Senior
Litigation Counsel, Francesco Isgro, Senior Litigation Counsel,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Santos de Jesus Henriquez Parada seeks review of the Board of

Immigration Appeals’ (“Board”) decision and order dismissing his

appeal from the immigration judge’s order finding him deportable

and denying his application for adjustment of status.      We have

reviewed the administrative record and the Board’s decision and

find no reversible error.   Accordingly, we deny the petition for

review substantially on the reasoning of the Board.   See Henriquez

Parada v. INS, No. A28-073-338 (B.I.A. Nov. 19, 1997).* We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




     *
       Because we find that the Board properly found Henriquez
Parada to be deportable for failure to show that he applied for and
received consent to reenter the United States after his prior
deportation, we decline to reach the issue of whether the Board
properly found that Henriquez Parada was also deportable on the
ground that he lacked a valid immigrant visa.


                                2